OPINION
PER CURIAM:
Find error in judgment sustaining demurrer to petition on the ground of misjoinder of parties defendant in that said judgment is contrary to law. Judgment reversed at costs of appellees and cause remanded with instructions to the Common Pleas Court to overrule demurrer, and for further proceedings according to law. Exceptions saved.
Reasonable ground existed for the appeal.
“When two or more persons, under circumstances creating primary accountability, directly produce a single, indivisible injury by their concurrent negligence, they are jointly and severally liable, even though there is no common duty, common design or concerted action.” Subdivision 5 of syllabus, Wery, Appellee v Seff et, Appellants, 136 Oh St 307, 25 N. E. 2d 692.
Except in a case where two or more persons each acting independently create or maintain a situation which is a tortious invasion of a landowner’s interest in the use and enjoyment of land by interfering with his quiet, light, air or flowing water each of two persons who is independently guilty of tortious conduct which is a substantial factor in causing a harm to another is liable for the entire harm, in the absence of a superseding cause. Sec. 879, Restatement of the Law of Torts, Vol. 4, p. 446.
“A person whose tortious conduct is otherwise one of the legal causes of an. injurious result is not absolved from liability of the entire harm by the fact that the tortious act of another responsible person contributed to the result. * * * It is also immaterial that the conduct of one was seriously wrongful while the conduct of the other was merely negligent or, indeed, blameless. Likewise it is immaterial that the liability of one is based upon common-law rules while that of the other is based upon a statute.” Restatement of the Law of Torts, Vol. 4, page 446.
In situations in which all of the tortfeasors are liable for the entire harm, the injured person is entitled to maintain an action against one or any number of the tort-feasors and to obtain a judgment against any one or any number for the full amount of the harm, although no more than one satisfaction can be obtained for the harm. Restatement of the Law of Torts, Vol. 4, page 447.